Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0196732 A1) in view of Alarcon et al. (US 20160073692 A1), both cited on IDS dated 2/25/2021.

Regarding claim 13, Lui discloses an aerosol production method, comprising: producing an electrical current with an electrical generator assembly (313, Fig. 3, 5) comprising a moveable input member (manual lever 311, Fig. 5), the moveable input member (311) extending out of a housing (casing of charger 3, Fig. 5); and directing the electrical current to an atomizer (electronic cigarette 1, Fig. 1, ¶0026) and the atomizer (1) is shown to engage with the housing (casing of charger 3 via a plug 221, Fig. 2, ¶0028). Note: “Referring to FIG. 3, the structure in FIG. 5 is the same with that in FIG. 3 except the manual lever part and the transmission system”, see ¶0026.

    PNG
    media_image1.png
    522
    951
    media_image1.png
    Greyscale

Lui does not expressly disclose the atomizer configured to receive an aerosol precursor composition from a reservoir to heat the aerosol precursor composition and produce an aerosol, the atomizer.
Alarcon et al. in the same field of endeavor discloses an electronic cigarette comprising fluid reservoir formed in part by the outer tube (198), the inner tube (200) shown in Fig. 6, ¶0101. 

    PNG
    media_image2.png
    421
    760
    media_image2.png
    Greyscale

Since electronic cigarettes were commonly configured to use a liquid precursor composition to create an aerosol for the user to inhale, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the electronic cigarette to have a reservoir as taught by Alarcon et al. for the purpose of holding a liquid to be heated and consumed by the user. 
Regarding claim 14, Lui modified discloses the aerosol production method of Claim 13. Lui further disclose receiving and storing the electrical current in an electrical storage device (33, Fig. 3) prior to directing the electrical current to the atomizer (1), ¶0026.
Regarding claim 15, Lui modified discloses the aerosol production method of Claim 14. Lui further show wherein directing the electrical current to the atomizer (1) comprises directing the electrical current to the atomizer (1)  in response to receipt of an input from a switch (manual level 311 act as a manual switch that is actuated by the user).
Regarding claim 17, Lui modified discloses the aerosol production method of Claim 13. Lui further show wherein directing the electrical current to the atomizer (1) comprises directing the electrical current through a coupler (socket connecting to the circuit 32, Fig. 3, ¶0028) to a cartridge (2, Fig. 2) including the atomizer (1, Fig. 2) and the reservoir (as modified with Alarcon et al.).
Regarding claim 18, Lui modified discloses the aerosol production method of Claim 13. Lui further show wherein producing the electrical current with the electrical generator assembly (Fig. 3) comprises rotating a generator shaft (rotor, Fig. 3, ¶0023) extending from an electrical generator (313) with the moveable input member (manual level, 311, Fig. 5, ¶0026). 
Regarding claim 19, Lui modified discloses the aerosol production method of Claim 18. Lui further show wherein producing the electrical current with the electrical generator assembly (Fig. 5) further comprises rotating a transfer gear assembly (transmission system 312, ¶0025, Fig. 5) with the moveable input member (311).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0196732 A1) in view of Alarcon et al. (US 20160073692 A1) and Abehasera (US 20120318882 A1), cited on IDS dated 2/25/2021.

Regarding claim 16, Lui modified discloses the aerosol production method of Claim 14. Lui  is silent on charging the electrical storage device with an external current from an external power source positioned outside of the housing.
Abehasera in the same field of endeavor discloses a vapor delivery device (Fig. 1) wherein “An external energy source may be used as an alternative to, or in conjunction with, the energy storage unit. In an example, the energy storage unit is coupled to an external energy source, such as a power source, through an electrical coupling member, such as, e.g., a power cord”, ¶0037). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the aerosol production method of Lui where in and external power source is added as taught by Abehasera for the purpose of providing an alternative source of electric current in the case the generator assembly is not working.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0196732 A1) in view of Alarcon et al. (US 20160073692 A1) and Yang (US 20070102928 A1), cited on IDS dated 2/25/2021.
Regarding claim 20, Lui modified discloses the aerosol production method of Claim 19. Lui is silent on wherein producing the electrical current with the electrical generator assembly further comprises rotating a flywheel assembly.
Yang in the same field of endeavor with respect to the generator, discloses a structure for kinetic energy based generator for portable electronic devices comprising a flywheel assembly (a flywheel 201 that is coupled to an input gear 203 that is attached to a lever 205, ¶0011, Fig. 2). Since Lui disclose a lever with gears to transform mechanical energy to electrical energy, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the generator assembly of Lui by substituting the gears for the flywheel assembly as taught by Yang for the purpose of transforming mechanical energy to electrical energy to yield predictable results.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Liu (US 2014/0196732 A1) in view of Alarcon et al. (US 20160073692 A1) and Yang (US 20070102928 A1) being the closest prior. Fails to teach or suggest an aerosol production method where the producing of electrical current comprises “engaging an input gear of the transfer gear assembly with the moveable input member and engaging an output gear of the transfer gear assembly with the flywheel assembly” as required of claim 21. There are no obvious reasons to modify the prior art to include the missing features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761